DETAILED ACTION
In response to the amendment filed on 10/20/2022, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28, 30, 32-35, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, and 16-18 of Walters et al. (USPN 10,482,607), hereinafter, referenced as Walters2. Although the claims at issue are not identical, they are not patentably distinct from each other.



For example, regarding claim 21, Walters2 discloses:
one or more memory units storing instructions; and one or more processors configured to execute the instructions to perform operations (see Walters2 claim 1, “one or more memory units” and “one or more processors”) comprising:
generating background difference images from a sequence of images (see Walters2 claim 3, “generating background difference images based on the sequence of images”);
determining a location of a light source associated with a background image (see Walters2 claim 8, “estimating a location and brightness of a light source”);
generating synthetic difference images (see Walters2 claim 1, “generating, based on the static background image, synthetic difference images”);
generating a sequence of adjusted difference images based on the synthetic difference images and the location of the light source (see Walters2 claims 1 and 8, “generating adjusted difference images […] based on: the corresponding individual synthetic difference images” and “based on the location and brightness of the light source);
generating merged difference images based on the adjusted difference images and the background difference images (see Walters2 claim 3, “generating merged difference images based on the adjusted difference images and the background difference image”); and
generating texturized images based on the merged difference images (see Walters2 claim 3, “generating the texturized images is based on the merged difference images”).
	Subject matter recited in claims 22-28, 30, 32-35, 39, and 40 can also be found in claims 1-5, 8, 10, and 16-20 of Walters2.

Allowable Subject Matter
Claims 29, 31, and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims of Watlers2 do not disclose the subject matter recited in these claims.

Response to Arguments
Arguments regarding 112(b)
The applicant argues that amended claim 25 overcomes the rejection under 112(a). Claims 25-27 were previously rejected under 112(b) and not 112(a), however, the 112(b) rejection has been withdrawn in view of the claim amendments.

Arguments regarding double patenting rejection
i) Regarding claim 21, the applicant argues that Walters (USPN 10,896,072) claims 1 and 13 do not disclose the subject matter of specifically because claim 21 recites “determining a location of a light source associated with a background image”, which is not recited in Walters 1 and 13. In view of such arguments, the double patenting rejection in view of Walters (USPN 10,896,072) has been withdrawn.

ii) Regarding claim 21, the applicant argues that Walters2 (USPN 10,482,607) claims 1, 3, and 8 do not disclose the subject matter of the claim, specifically because claim 21 recites “determining a location of a light source associated with a background image”, which is not recited in Walters2 claims 1, 3, and 8.
The examiner respectfully disagrees. As acknowledged by the applicant, Walters2 claim 8 recites “estimating a location and brightness of a light source based on the luminance values of the static background image”. The applicant merely states that the two limitations are different, however, does not further specify the reason. Walters2’s “estimating” reads on the claimed “determining”, while Walters2’s “static background image” reads on the claimed “background image”. Therefore, the double patenting rejection in view of Walters2 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668